Case 1:20-cv-09023-AT Document 4 Filed 10/30/20 Page 1 of 4
           Case 1:20-cv-09023-AT Document 4 Filed 10/30/20 Page 2 of 4



the parties do not consent, but without disclosing the identity of the party or parties who do not
consent. The parties are free to withhold consent without negative consequences.

       SO ORDERED.

Dated: October 30, 2020
       New York, New York




                                                 2
Case 1:20-cv-09023-AT Document 4 Filed 10/30/20 Page 3 of 4




                              3
Case 1:20-cv-09023-AT Document 4 Filed 10/30/20 Page 4 of 4




                              4
